MEMORANDUM2
Noel Castillo Mabini appeals his guilty plea conviction and 37-month sentence for possession of a firearm and ammunition by *574a prohibited person. Mabini contends that the felon-in-possession statute, 18 U.S.C. § 922(g)(1), is invalid because Congress lacked authority under the Commerce Clause to deem such possession criminal. This argument is foreclosed by United States v. Davis, 242 F.3d 1162 (9th Cir.2001). Accordingly, the conviction and sentence are
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.